UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4356


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GREGORY MCNEILL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:03-cr-00033-AMD-1)


Submitted:    July 30, 2009                 Decided:   August 26, 2009


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Barry Coburn, COBURN & COFFMAN, for Appellant.      Rod J.
Rosenstein, United  States Attorney, Bonnie  S.  Greenberg,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory        McNeill     pled       guilty    to    bank    robbery,      in

violation of 18 U.S.C. § 2113(a), (f) (2006).                        He was sentenced

to 140 months’ imprisonment.                 In fashioning McNeill’s sentence,

the   district      court       determined        that     McNeill     was     a     career

offender,       based   in   part      on    McNeill’s      prior    convictions        for

escape from confinement and attempted escape.                        This appeal was

held in abeyance for the Supreme Court’s decision in Chambers v.

United States, 129 S. Ct. 687 (2009).                    McNeill has now filed an

unopposed motion to remand his case to the district court for

resentencing in light of Chambers.

            We grant the motion for remand to allow the district

court to reconsider McNeill’s sentence in light of the Chambers

decision.        McNeill’s appellate brief indicates that McNeill’s

issues     on     appeal     relate         solely    to    the      career        offender

designation.        Therefore, we affirm his conviction, vacate the

sentence    imposed        by    the    district         court,     and      remand     for

reconsideration of the sentence.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED IN PART,
                                                                     VACATED IN PART,
                                                                         AND REMANDED



                                              2